DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per preliminary amendment dated 02/14/2020, claims 2, 4 and 12 have been cancelled, and claims 1, 3, 5-11 and 13-15 are pending.

Allowable Subject Matter
Claims 1, 3, 5-11 and 13-15 are allowed.  (Renumbered as claim 1-12.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references, alone and in combination, fails to teach or suggest: An ophthalmic surgical laser system or method comprising: a laser delivery head having affixed thereon a magnetic field sensing system comprising three or more magnetic field sensors perpendicular to the optical axis of the laser delivery head and forming an equal sided polygon centered at the optical axis, and a control device 
Fulda et al. “Alignment sensing for optical cavities using radio-frequency jitter modulation” Applied Optics Vol.56, No. 13. May 1, 2017 (pdf attached) discloses a system for aligning a laser to an optical cavity (in need of laser imaging/treatment) using two separate radio-frequency (RF) quadrant photodetectors, to determine the alignment of a laser beam relative to an optical cavity axis. Fulda further discloses modulating the RF signals in the alignment process. RF and magnetic field sensing are obvious variants. But Fulda differs from the claimed invention, as it does not disclose the third RF antenna (or magnetic field sensor), and the alignment system is not used for laser eye/ophthalmic surgery or determining the distance of an external RF antenna. 
Shibata et al. US 9,615,972 B2 discloses an ophthalmic laser surgery apparatus wherein the surgical connection portion is attached to an eyeball fixing unit (i.e. patient interface) using magnetic force, and further wherein a magnetic sensor detects magnetism for detect movement of the system relative to the eye. However, Shibata does not disclose the specific four sensor placement relative to an optical beam path. Gertner et al. US 2009/0182312 A1 [0130] discloses a similar concept of aligning a patient interface with a laser delivery head via magnetic coupling, but there is no discussion of sensing magnetic field for relative distance determination.  
Similarly, HOLOP et al. US 2014/0128886 A1 discusses a robotic surgical system for aligning a surgical instrument installation based on a magnet and Hall sensor (magnetic field). Similarly, Kawano et al. US 2008/0297291 A1 discloses an system and method for determining the position and alignment of an internal endoscope using moving an external about a human body relative to a magnetic field sensing array (which is an RF/radio frequency based technique); see Figs. 7, 13 and 14. Both HOLOP and Kawano teaches the general concept of using RF signal and/or magnetic field strength detection for aligning and positioning a medical device, neither .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
August 23, 2021